Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner notes
In the interest of compact prosecution the Examiner notes the following, which Applicant may wish to address prior to the first action:
Multiple claims have parenthesis and preferably language.  Both parenthesis and preferably language are suggested to be removed since they would be rejected under 112/2nd in the first office action.
Claim 4 has * in the formula wherein the * are provided that there is at least one of said bonding points to be A or B or C, however, claim 1 (from which it depends) requires substituent A and substituent B and substituent C.
At least compound X, compound Y and compound Z have no basis in claim 6 (e.g. x, y and z are not found in claim 1, which is what claim 6 depends on).  The entirety of the claims have not been checked for other antecedent basis issues, however the Examiner suggests double checking such.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

The Examiner notes that the election is for purposes of commencing examination.  Claims do not need to be limited to the elected species.  Upon allowance of a species, examination will continue onto another species.  Election must be for one specific saccharide/glycoside species (with all substitutions, repeat units, ect, elected)

Applicant must elect:
A) either saccharide or glycoside as the base structure (or a mixture of both).  Herein specify the exact saccharide or glycoside structure with all CH2, O, OH, R, H (and so forth) groups AND
B) one exact/specific structure for EACH of substituent A and substituent B and substituent C and/or any and all other substituents on the saccharide or glycoside.  Herein there are multiple structures, groups, substitutions, repeat units for each substituent, Applicant must elect one specific structure for each of A, B and C.  Election MUST elect a specific structure specifying (if desired) all groups (e.g. the exact structure AND
C) one treating agent genus (e.g. tackifier, filtration loss reducer, ect).  Herein the exact species is not required.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-10
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:

	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds above are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  See Claim 3 that discloses what A, B and C may be.  Therein there are multiple repeat units that are optional (e.g. q is 0-30, n is 0-3, ect) and thusly each substituent of A, B, C are not similar in nature.  e.g. when q and v are 0 substituent B-2 is an acrylamide which would have distinct characteristics (solubility, swellability, viscosifying effects) than when the 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766